DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: the last clause of original claim 7 recites “and the pulse width of the first enter output signal is less than a pulse width of a first right output signal supplied to the first right signal line”.  It is believed the term “enter” was intended to be center. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 19 are rejected under 35 USC § 103 as being unpatentable over Jeong (Jeong; Jin Tae, et al., US 20170352328 A1) in view of Kim (Kim; Taejin, et al., US 20170358258 A1) and further in view of Ra (Ra; Dong-Gyun, et al., US 20110273408 A1).  
Regarding claim 1, Jeong discloses a display device (Jeong describes a display apparatus, or display device; see [0002]) comprising: 
a display panel including a first pixel block, a second pixel block, and a third pixel block, where each pixel block includes pixels (Jeong describes a first block AA1 of pixels PXL1, a second block AA2 of pixels PXL2, and a third block AA3 of pixels PXL3; see Fig. 10)
and the display panel further includes scan lines connected to the pixels, 
a first scan driver configured to supply a first output signal as a scan signal 
a second scan driver configured to supply a second output signal as the scan signal 
a third scan driver configured to supply a third output signal as the scan signal 
and a timing controller configured to generate the first sub-clock signal, the second sub-clock signal, and the third sub-clock signal (Jeong describes a timing controller 270 generating a first clock signal CLK1, a second clock signal CLK3, and a third clock signal CLK5), 
wherein a 
Jeong differs from the instant invention in that Jeong does not appear to explicitly disclose: signal lines connecting the scan driver outputs to the respective scan lines, as is stated by the clauses “first signal lines connected to the”, “second signal lines connected to the”, “third signal lines connected to the”, “to the first signal lines”, “to the second signal lines”, and “to the third signal lines”.  
However, in an analogous field of endeavor, Kim discloses a display device (Kim describes a display apparatus, or display device; see [0002]) containing 

Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jeong’s display device having first through third scan drivers outputting first through third output signals to rows of pixels in first through third pixel blocks based on the state of first through third clock signals, with Kim’s display device containing a signal line connecting a scan driver output to a respective scan line, especially when considering the motivation to modify Jeong with Kim arising from the stated desire to provide a display apparatus with improved display quality and reduced RC delay (Kim; see [0007]). 
Jeong and Kim differ in that Jeong and Kim do not disclose: a change in an output signal pulse width. 
However, in an analogous field of endeavor, Ra discloses a display device (Ra describes a display apparatus, or display device; see [0003]) containing 
a change in an output signal pulse width (Ra describes adjusting a scan signal, or output signal pulse width; see Figs. 8, 9, [0058], [0065]-[0066], [0085]-[0086], [0093]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Jeong’s and Kim’s display device having first through third scan drivers outputting first through third output signals to rows of pixels in first through third pixel blocks based on the state of first through third clock signals, with Ra’s display device containing a change in an output signal pulse width, especially when considering 
Regarding claim 2, Jeong, Kim, and Ra disclose the display device of claim 1, 
wherein the first to third pixel blocks are consecutively disposed in a first direction, the scan lines extend in the first direction, and the first signal lines, the second signal lines, and the third signal lines extend in a second direction crossing the first direction (Jeong shows first to third pixel blocks AA1 to AA3 disposed in a first direction; see Fig. 11; Kim shows scan lines 10_1 to 10_m extending in a first direction DR2 and signal lines S1 to Sm extending in a second direction DR1 crossing first direction DR2; see Fig. 6). 
The motivation to combine presented prior applies equally here.
Regarding claim 19, Jeong, Kim, and Ra disclose the display device of claim 2, further comprising: 
a data driver disposed at the same side as the first to third scan drivers from the display panel and configured to supply data signals to data lines connected to the pixels (Jeong describes a data driver 260 and first to third scan drivers 210, 220, 230; see Fig. 11; Kim describes disposing all drivers on a single side of display panel 110; see Fig. 6; one of ordinary skill in the art before the effective filing date would have inferred a reasonable chance of success in disposing Jeong’s data driver 260 and first to third scan drivers 210, 220, 230 on a single side of a display panel given Kim’s success in disposing all drivers on a single side of display panel 110). 
The motivation to combine presented prior applies equally here. 
Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 20 and 21 are allowed over the art of record.  
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are The particularly-significant, distinguishing structural and functional features are a first left output signal, a first center output signal, and a first right output signal being supplied to a first scan line disposed in a first area of the display panel, or a first left output signal to a first left node of a first scan line among the scan lines, a first center output signal to a first center node of the first scan line, and a first right output signal to a first right node of the first scan line, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Yu; Jaesung, et al., US 20210201808 A1, describes a display device having a scan driver applying varying pulse width output signals to rows of pixels based on the state of first through third clock signals (see Figs. 1, 5), but does not describe a three scan drivers operated in parallel to drive a left point, a center point, and a right point on a single scan line; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Michael J Eurice/Primary Examiner, Art Unit 2693